Case 3:18-cv-02036-E Document18 Filed 12/14/18 Page1of9 PagelD 146

IN THE UNITED STATES DISTRICT COIURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C., §
Plaintiff §
§

v. § CASE NO. 3:18-CV-2036-S
§
ADT, L.L.C.,, §
Defendant §

 

AGREED SCHEDULING ORDER

 

Pursuant to fed. R. Civ. P. 16(b) and 26, and the local civil rules of this Court (except as
modified herein), the Court’s Civil Justice Expense and Delay Reduction Plan, and in
consideration of any appropriate proposal submitted by the parties, the Court enters this
Scheduling Order. Unless otherwise ordered or specified herein, all limitations and requirements
of the Federal Rules of Civil Procedure, as amended, must be observed.

1. Trial Date: This case is set for jury trial on this Court’s three-week docket beginning
Monday, May 4, 2020, at 9:00 a.m, Counsel and the parties must be ready for trial
on two (2) days notice at any time during this three-week period, unless the Court
allows otherwise at the pretrial conference. Any potential conflicts which can now
be contemplated must be called to the attention of the Court in writing within
ten (10) days of the date of this Order,

2, Joinder of Parties: By February 1, 2019, all motions requesting joinder of
additional parties shall be filed. Except when parties are joined by amendment
pursuant to Paragraph 3 of this Scheduling Order, parties may be joined only upon

motion to the Court.

 

AGREEB SCHEDULING ORDER ~ Page 1 of 9

 
Case 3:18-cv-02036-E Document18 Filed 12/14/18 Page2of9 PagelD 147

3, Amendment of Pleadings: By December 21, 2018, amendments of pleadings shall
be filed. Motions for leave to amend need not be filed so long as the amendment is
filed within the deadline set in this paragraph. The amending party shall attach as an
exhibit to the Amended Complaint a redlined version of the Complaint. The deadline
to file a response to an amended pleading is 21 days after the date the amended
pleading is served, notwithstanding expiration of the amended pleading deadline,
Thereafter, a party may only amend the pleadings by leave of Court, upon a showing
of good cause.

4. Dispositive Motions: All motions that would dispose of all or any part of this case,
including motions for summary judgment, shall be filed by J anuary 10, 2020. Cross-
motions for summary judgment shall not, except in truly extraordinary circumstances,
be permitted to be filed after the dispositive motion deadline. If the parties seek to
extend the dispositive motion deadline closer to the trial date than 90 days, such an
extension may mean that the Court may not be able to decide such motions before
trial. Delay in deciding motions will not affect the trial date. Briefs in support of
responses to summary judgment motions shall be subject to the page restrictions
contained in Local Rule 56.5(b), The inclusion of a dispositive motion deadline does
not mean that the parties can file more than one motion for summary judgment. If
such a motion was filed by a party, that party would have to seek leave to file any
additional motion(s) for summary judgment.

5. Initial Designation of Experts: Unless otherwise stipulated or directed by Order,
any party with the burden of proof on an issue shall file a written designation of the

name and address of each expert witness who will testify at trial on such issue(s) and

 

AGREED SCHEDULING ORDER — Page 2 of 9

 

 
Case 3:18-cv-02036-E Document18 Filed 12/14/18 Page3of9 PagelD 148

otherwise comply with Rule 26(a)(2), Fed. R. Civ. P. (“Rule 26(a)(2)”), on or before
August 2, 2019.

6, Responsive Designation of Experts: Any party without the burden of proof on an
issue but who wishes to utilize an expert witness shall file a written designation of the
name and address of each expert witness who will testify at trial on such issue(s) and
otherwise comply with Rule 26(a)(2), Fed. R. Civ. P. (“Rule 26(a}(2)”), on or before
August 30, 2019.

7. Objections to Experts: Objections to the qualifications or competency of experts,
sometimes referred to as Daubert motions, must be made in a written motion filed no
later than February 7, 2020.

8. Pretrial Disclosures and Objections: Unless otherwise directed by Order, the
parties must make the disclosures required by Rule 26(a)(3)(A)(i)-(iii), Fed. R. Civ. P.
by April 3, 2020, Within seven (7) days thereafter, a party must serve and file a list
disclosing (i) any objections to the use under Rule 32(a) of a deposition designated by
another party under Rule 26(a)(3)(A)(ii), and Gi) any objection, together with the
grounds therefor, that may be made to the admissibility of material identified under
Rule 26(a)(3)(A) (Git), if any. Other than exhibits on file with the Court, the objecting
party must attach to the objections the materials to which the objections are directed.
Counsel, or the party if not represented by counsel, must confer about exhibits and
deposition designations and make reasonable efforts to agree on the admissibility
prior to the pretrial conference, at which time the Court will rule on the admissibility
of the exhibits.

9. Completion of Discovery: The parties agree to exchange initial disclosures as

required by Rule 26(a)(1), Fed. R. Civ. P., on or before January 11, 2019, to the

 

AGREED SCHEDULING ORDER ~ Page 3 of 9

 
Case 3:18-cv-02036-E Document18 Filed 12/14/18 Page4of9 PagelD 149

extent not already exchanged. By November 22, 2019, all fact and expert discovery
shail be completed. The parties may agree to extend these discovery deadlines,
provided (1) the extension does not affect the trial or pretrial material submission or
dispositive motion dates, and (2) prompt written notice of the extension is given to
the Court.

10. Settlement Status Report and Settlement Conference: Counsel, or the respective
party if not represented by counsel, are directed to confer and file with the court by
June 7, 2019, a joint report setting forth the status of settlement negotiations and the
specific efforts made by the parties to resolve this case. If no efforts have been made,
the parties must state the reasons why no settlement efforts have occurred. Counsel
shall include in such report their view about any desire for a settlement conference to
be conducted by the Magistrate Judge. Not later than June 3, 2019, the parties and
their respective lead counsel must meet in person or by telephone to discuss
settlement of this case. All parties must make a good faith effort to settle this case.
Counsel must include the participants’ names and capacities, and the results of the
settlement conference in their joint report.

11. Mediation: Unless the parties otherwise agree in writing to the appointment of a
different mediator, the Court hereby appoints Royal Ferguson as mediator. Each
individual named party and a designated representative(s) of each party who is a
business organization with full authority to settle this case shall personally attend a
full-day mediation of this case by no later than August 2, 2019. Counsel, or the party
if not represented by counsel, must provide scheduling information to the mediator at

least sixty days in advance of this deadline.

 

AGREED SCHEDULING ORDER ~ Page 4 of 9

 
Case 3:18-cv-02036-E Document18 Filed 12/14/18 Page5of9 PagelD 150

12. Pretrial Materials:
(a) By April 10, 2010, the following pretrial materials must be filed:

1. Pretrial Order: A joint pretrial order shall be submitted by Plaintiff's attorney
which covers each of the matters listed in Local Rule 16.4 and which states the
estimated length of trial. If an attorney for either party does not participate in the
preparation of the joint pretrial order, the opposing attorney shall submit a
separate pretrial order with an explanation of why a joint order was not submitted
(so that the court can impose sanctions, if appropriate); however, failure to agree
upon content or language is not an excuse for submitting separate pretrial orders,
since each party may present its version of any dispute matter in the joint pretrial
order. When the joint pretrial order is approved by the Court, it will control all
subsequent proceedings in this case. Parties shall summarize their claims and
defenses in the pretrial order.

2. Witness List: Each party must file a list of witnesses who may be called by each
party in its case in chief. Each witness shall contain a brief narrative summary
of the testimony to be elicited from each witness, shall state whether the witness
has been deposed, and whether the witness’s testimony at trial is “probable,”
“possible,” “expert,” or “record custodian.” A copy of this list must be
furnished to the court reporter prior to trial.

3, Exhibit List and Deposition Testimony: A list of exhibits and a designation of
portions of depositions to be offered at trial shall be filed by each party. The list
of exhibits shall describe the documents or items in numbered sequence, The
documents or items to be offered as exhibits shall be numbered by attachment of
gummed labels to correspond with the sequence on the exhibit list. In addition,
counsel for each party intending to offer exhibits shall exchange a set of marked
exhibits with opposing counsel at least 14 days before the scheduled date for trial
and shall deliver a set of marked exhibits to the Clerks’ Office, 14" Floor,
marked attention Judge Scholer’s Chambers. Exhibits are to be paced in
three-ring binders, the front of the binder is to be labeled with the style of the
case, case number, name of the party, and volume number, and the spine of each
binder should be labeled with the appropriate exhibit numbers and/or range of
exhibit numbers. The parties should make sure that the size of the exhibit binders
is not overly cumbersome for the Court to utilize on the bench. A copy of the
exhibit list must be furnished to the court reporter prior to trial.

ped
(b) By April 17, 2018; the following must be filed:

1. Jury Instructions: Requested jury instructions (annotated)! and issue shall be filed
by each party. The instructions and issues must be tailored to the specific case.

 

' Annotated” means that whenever possible, each proposed instruction or conclusion of law shall be accompanied by citation to
statutory or case authority, or pattern instructions. The parties should, to the extent possible, rely principally on Fifth Circuit and
Supreme Court cases, Northern District precedents, and Fifth Circuit pattern instructions.

 

AGREED SCHEDULING ORDER ~ Page 5 of 9

 

 
Case 3:18-cv-02036-E Document18 Filed 12/14/18 Page6of9 PagelD 151

Proposed jury instructions shall be both e-filed and emailed in “Word” format to
the Court’s attention,

2. Proposed Voir Dire Questions: Proposed voir dire questions which the Court is
requested to ask during its examination of the jury panel must be filed,

The Court may submit to the jury a standard written questionnaire. The parties
may propose necessary modifications to the form as the case gets closer to trial.
After completion of its voir dire, the Court will allow counsel additional time to
conduct their own voir dire examination.

13, Objections to Pretrial Materials and Motions in Limine: In addition to the
objections to exhibits and designated deposition testimony referenced in Paragraphs 8
and 12(a)(3), objections to witness lists shall be filed by April 21, 2020. Motions in
limine, if any, shail be filed by April 21, 2020, unless counsel, in the exercise of
reasonable diligence, could not have known of the basis for the motion as of that date.
The parties shall confer promptly to determine what limine items may be
unobjectionable. Not later than twenty-four hours before the time scheduled for the
pretrial conference, the parties shall advise the court, in writing, of what limine items
remain in genuine dispute.

14. Pretrial conference: A pretrial conference in this case is set for Thursday, April
23, 2020, at 1:30 p.m. Each party shall be represented by at least one attorney who
will participate in the trial and who has authority to enter into stipulations and
admission that would facilitate the admission of evidence and reduce the time and
expenses of trial. Fed. R. Civ. P. 16(b). The Court will consider at that time pretrial
motions not previously decided, and procedures for trial will be discussed.

15, Modifications of Scheduling Order: The parties may agree to modify the deadlines

established by Paragraphs 2, 3, 5, 6, 7, and 9 of this scheduling Order; provided,

however, that objections to experts cannot be extended to a date less than twenty-

 

AGREED SCHEDULING ORDER — Page 6 of 9

 
Case 3:18-cv-02036-E Document18 Filed 12/14/18 Page 7of9 PagelD 152

eight (28) days before trial; and any extensions to deadlines must be confirmed in
writing and filed promptly thereafter with the Court. If the parties seek to extend any
of the deadlines set forth in Paragraphs 4, 8, 12, or 13, they shall file their motions
seeking such an extension before the deadline elapses. This Order shall control the
disposition of this case unless it is modified by the Court upon a showing of good
cause and by ieave of court. Fed, R. Civ. P. 16(b). It is only under truly extraordinary
circumstances that the Court will reset the trial date. If any such request is made, it
must be in writing and in accordance with the United States District Court for the
Northern District of Texas Civil Justice Expense and Delay Reduction Plan and Local
Rule 40,1 (motions for continuance must be signed by the party as well as by the
attorney of record).

16, Response Dates: Under Local Rule 7.1, unless otherwise directed by the Court
Responses to Motions must be filed by the twenty-first day after the Motion is filed,
and replies are to be filed by the fourteenth day after the Response is filed. If the due
date falls on a Saturday, Sunday, or federal holiday, the Response to Reply is due on
the next business day, Federal Rule 6(d), which provides that “[w]hen a party may or
must act within a specified time after service and service is made under Rule
5(b)(2)(C), (D), (E), or (F), 3 days are added after the period would otherwise expire
under Rule 6(a),” does not apply to Response to reply due dates, which are calculated
under Local Rule 7.1 according to the Motion or Response’s filing date, not the date
of service/ Ifa party is unaware of the filing date of a Motion or Response, the party
may contact the Court to ascertain that information.

17, Trial Procedure: Judge Scholer allows wide-open cross examination at trial.

Rediects and recrosses are limited to the immediately preceding examination. Each

 

AGREED SCHEDULING ORDER ~ Page 7 of 9

 

 
Case 3:18-cv-02036-E Document18 Filed 12/14/18 Page 8of9 PagelD 153

party is responsible for keeping track of which exhibits are admitted during trial, to
confer with opposing counsel on a consolidated list, and to submit it as a table of
contents to accompany the exhibits to the jury room and to file of record in the case.
If parties have electronic evidence they intend to admit as exhibits and send back to
the jury room, the parties need to bring the necessary equipment to play it in jury
room.

18. The courtroom in which this case will be tried, and in which any motion that is set for
hearing will be heard, has electronic equipment to assist in the expeditious
presentation of the case and making of the record. Description of this equipment and
training resources for lawyers are available on the Court’s website.

The Court requires that all persons planning to use the equipment schedule
training through the Court’s Information Technology Department prior to the
beginning of any trial or motion hearing,

19. Parties: Whenever the name of any party or the name of a corporate entity changes
during the proceeding, counsel or, if applicable, an unrepresented party, shall advise
the Court of such change within twenty (20) days of the event. It shall be the
responsibility of counsel or any unrepresented party to remain fully advised of any
such developments.

20, Compliance with this Order: Counsel and the parties are expected to comply fully
with this Order. Failure to comply will cause the Court to consider the entire range of

sanctions available,

    

gh
IT IS SO ORDERED this’ day of Dece

KAREN GREN SCHOLER
UNITED STATES DISTRICT COURT

 

 

AGREED SCHEDULING ORDER — Page 8 of 9
Case 3:18-cv-02036-E Documenti8 Filed 12/14/18

AGREED AS TO FORM AND CONTENT:
BENNETT, WESTON, LaJONE & TURNER, P.C.

/s/ John M. Frick

 

John M. Frick
Texas Bar No. 07455200
jfrick@bennettweston.com

1603 LBJ Fwy. Ste. 280
Dallas, TX 75234

Tel: 972.662.4901
Fax: 214.393.4043

ATTORNEY FOR PLAINTIFF
PREMIER ELECTRONICS, L.L.C.

SHOOK, HARDY & BACON, L.L.P.

/s/ Eric §. Boos*

 

Tanya L, Chaney
Texas Bar No, 240363375
tchaney@shb.com

JPMorgan Chase Tower
600 Travis Street, Ste. 3400
Houston, TX 77002-8008
Tel: 713.227.8008

Fax: 713.227.9508

Eric 8. Boos, Pro Hac Vice
esboos@gmail.com

Citigroup Center

201 S, Biscayne Blvd., Ste. 3200
Miami, FL 33131-4332

Tei: 305.358.5171

Fax: 305.358.7470

ATTORNEYS FOR DEFENDANT
ADT, L.LEC,

*Signed by permission

Page 9 o0f9 PagelD 154

 

AGREED SCHEDULING ORDER

— Page 9 of 9
